OPINION — AG — **** SUSPENDED SENTENCE — PERIOD OF CUSTODY **** 22 Ohio St. 1970 Supp., 991 [22-991](A) (22 O.S. Supp. 1970, 991 [22-991](A)) DOES NOT PRECLUDE THE OPERATION OF 22 Ohio St. 1970 Supp., 982 [22-982] (22 O.S.Supp. 1970, 982) FOR THE REASON THAT THE FORMER STATUTE RELATES TO PERIODS OF CUSTODY ONLY AND THE LATTER STATUTE RELATES TO SENTENCES. THEREFORE, A DEFENDANT MAY BE ORDERED TO BE HELD IN THE CUSTODY OF THE DEPARTMENT OF CORRECTIONS FOR A PERIOD NOT TO EXCEED NINETY (90) DAYS WHEN HIS SENTENCE IS SUSPENDED IN PART, ANYTIME WITHIN THE PERIOD OF HIS SENTENCE WHICH PERIOD BEGINS TO RUN FROM THE DATE OF A PLEA OF GUILTY OR CONVICTION. CITE: 57 Ohio St. 1970 Supp., 138 [57-138] (HUGH COLLUM)